           Case 7:20-cv-07520-PMH Document 7 Filed 02/11/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    WILLIAM THOMAS,

                                    Plaintiff,
                                                                     20-CV-7520 (PMH)
                        -against-
                                                                   ORDER OF SERVICE
    JOHN MORLEY, et al.,

                                    Defendants.

PHILIP M. HALPERN, United States District Judge:

         Plaintiff, currently detained at the Bronx Psychiatric Center, brings this pro se action under

42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. By order dated

September 16, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (“IFP”).1

         Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the summons

and complaint until the Court reviewed the complaint and ordered that a summons be issued. The

Court therefore extends the time to serve until 90 days after the date the summons is issued. If the

complaint is not served within that time, Plaintiff should request an extension of time for service.



1
 Prisoners are not exempt from paying the full filing fee even when they have been granted permission to
proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 7:20-cv-07520-PMH Document 7 Filed 02/11/21 Page 2 of 5




See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility

to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d

Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information necessary to

identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’

for an extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for each of these defendants. The Clerk of Court is further instructed to issue

a summons and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the addresses

for Defendants New York State Department of Corrections and Community Supervision (DOCCS)

Chief Medical Officer John Morley; DOCCS Regional Health Services employees Susanna

Nayshuler, Colleen Quackenbush, and Tracey Blatney; Green Haven Correctional Facility (GHCF)

Deputy Superintendent of Health Vernon Baldwin; GHCF “FHSD” Robert Bentivegna; GHCF

Corrections Officers (CO) Toll, Quarche, Carabello, and Edge; GHCF physician’s assistant Dora

Barrito; GHCF “DSS” Russo; GHCF Senior Offender Rehabilitation Coordinator (SORC) Griffen;

GHCF Offender Rehabilitation Coordinator (ORC) Morales; GHCF Office of Mental Health

(OMH) Deputy Superintendent Medbury; and Westchester County Medical Center doctors

                                                   2
         Case 7:20-cv-07520-PMH Document 7 Filed 02/11/21 Page 3 of 5




Fullerton and Harvey Lewit, and deliver all documents necessary to effect service to the U.S.

Marshals Service.

SO ORDERED.

Dated:   February 11, 2021
         White Plains, New York

                                                       PHILIP M. HALPERN
                                                      United States District Judge




                                             3
Case 7:20-cv-07520-PMH Document 7 Filed 02/11/21 Page 4 of 5




           DEFENDANTS AND SERVICE ADDRESSES


   John Morley, Chief Medical Officer
   N.Y.S. Department of Corrections and Community Supervision (DOCCS)
   1220 Washington Avenue
   Albany, New York 12226

   Susanna Nayshuler
   DOCCS Regional Health Service
   1220 Washington Avenue
   Albany, New York 12226

   Colleen Quackenbush
   DOCCS Regional Health Service
   1220 Washington Avenue
   Albany, New York 12226

   Tracey Blatney
   DOCCS Regional Health Service
   1220 Washington Avenue
   Albany, New York 12226

   Vernon Baldwin, Deputy Superintendent of Health
   Green Haven Correctional Facility
   594 Route 216
   Stormville, New York 12582

   Robert Bentivegna, FHSD
   Green Haven Correctional Facility
   594 Route 216
   Stormville, New York 12582

   Corrections Officer (CO) Toll
   Green Haven Correctional Facility
   594 Route 216
   Stormville, New York 12582

   CO Quarche
   Green Haven Correctional Facility
   594 Route 216
   Stormville, New York 12582

   CO Carabello
   Green Haven Correctional Facility
   594 Route 216
   Stormville, New York 12582
Case 7:20-cv-07520-PMH Document 7 Filed 02/11/21 Page 5 of 5




   CO Edge
   Green Haven Correctional Facility
   594 Route 216
   Stormville, New York 12582

   Dora Barrito, Physician’s Assistant
   Green Haven Correctional Facility
   594 Route 216
   Stormville, New York 12582

   DSS Russo
   Green Haven Correctional Facility
   594 Route 216
   Stormville, New York 12582

   Griffen, Senior Offender Rehabilitation Coordinator
   Green Haven Correctional Facility
   594 Route 216
   Stormville, New York 12582

   Morales, Offender Rehabilitation Coordinator
   Green Haven Correctional Facility
   594 Route 216
   Stormville, New York 12582

   Medbury, Office of Mental Health, Deputy Superintendent
   Green Haven Correctional Facility
   594 Route 216
   Stormville, New York 12582

   Dr. Fullerton
   Westchester County Medical Center
   100 Woods Road
   Valhalla, New York 10595

   Dr. Harvey Lewit
   Westchester County Medical Center
   100 Woods Road
   Valhalla, New York 10595




                                    5
